DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 1/240 F.3d 1/2428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 21/24 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-26, 28-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-8, 10-11, 13,15, 18-19, 22 of US Patent # 10424040, in view of Walker (US 20140040556 A1). 
Table 1 illustrates the conflicting claim pairs:
Present Application
21, 24, 28 
22-23, 26, 29, 
25
30
31-35
36-40
US Patent # 10424040
3
3-7
8
10
10-11, 



Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 21 of present App.
Claim 3 of US Patent # 10424040
An apparatus comprising: one or more processors including a graphics processor; a memory for storage of data; a graphics cache associated with the graphics processor, wherein the one or more processors are to:
An apparatus comprising: one or more processors to:
detect a plurality of clients accessing a cache associated with the one or more processors; wherein the cache comprises a graphics cache, wherein the one or more processors comprise a graphics processor hosted by the apparatus, and wherein the plurality of clients includes one or more components of the apparatus seeking access to the cache for processing of one or more workloads.
monitor incoming ingress throughput demand for threads of a plurality of threads accessing the graphics cache, 
clients accessing the cache; wherein a portion of the one or more portions 
one or more thread of the plurality of threads over a plurality of intervals, each interval being a certain number of clocks in duration;
measure an average throughput for each of the plurality of clients over an M number of windows in a sliding window measurement, wherein a window is an interval of N clocks, and wherein M and N are values greater than one;
determine an instantaneous cache bandwidth being consumed from the graphics cache by the one or more threads of the plurality of threads based at least in part upon the measured average throughput measurement for the one or more threads;
determine an instantaneous cache bandwidth being consumed from the cache by each of the plurality of clients based at least in part upon the average throughput measurement for each of the plurality of clients;
and dynamically allocate one or more portions of the plurality of ways of the graphics cache to the one or more threads of the plurality of threads in accordance with the determined 
clients in accordance with the determined instantaneous cache bandwidth consumption.


As seen from the table all elements of claim 21 of application map into  Claim 3 of US Patent # 10424040 with a slight language variation. The first  difference is Claim 3 of US Patent # 10424040 is directed to allocate the cache to a client while the current application is directed to do the same for plurality of threads for one or more clients . However, Walker teaches dynamically allocating cache space in a multi-threaded execution environment [0006]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the same cache allocation method and system can equally be applied to a plurality of threads for the one or more clients to control the resource management/access of the threads for effective execution of the threads with the advantage of the method and thereby increasing system effectiveness and user experience.
The second difference is Claim 3 of US Patent # 10424040 is silent RE: a memory for storage of data. However, Walker teaches in Fig 1#memory 6 and [0023] that is essential in typical computing system. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a memory for storage of data as part of the system for storing required data and thereby ensuring system effectiveness and user experience.
 Therefore, Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting. 

Claims 30-35 recite limitations similar in scope with limitations in claims 21-26 as method and therefore rejected under same rationale. Additionally claim 10 of Patent # 10424040 discloses A computer-implemented method.
Claims 36-40 recite limitations similar in scope with limitations in claims 21-24, 27-28 and therefore rejected under same rationale. Additionally claim 18 of Patent # 10424040 discloses At least one non-transitory machine-readable medium.
Claim 27 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3  of US Patent # 10424040, in view of Walker, and further in view of Mogi et al (US 20050223174 A1).
RE claim 27, Claim 3 of US Patent # 10424040 in view of Walker  is silent RE: wherein the one or more portions of the ways of the graphics cache are allocated to the one or more threads without requiring an software interruption. However, Mogi teaches in [0056] “The storage subsystem 40 can dynamically perform generation and deletion of each cache-group and addition and deletion of LUs 208 belonging to each cache-group. The term "dynamically" means "without interruption of any other processing". The storage subsystem 40 can dynamically change allocation of the data cache 42 to the cache-groups.” that is readily available. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that Claim 3 of US Patent # 10957008 in view of Walker readily includes or maybe modified  to include wherein the one or more portions of the ways of the graphics cache are allocated to the one or more threads without requiring an software interruption to perform the allocation 

Claims 21, 30 and 36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5,  of US Patent # 10957008, in view of Walker. 
Table 1 illustrates the conflicting claim pairs:
Present Application
21 
30
36
US Patent # 10957008
5
10
16


Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 21 of present App.
Claim 5 of US Patent # 10957008
An apparatus comprising: one or more processors including a graphics processor; a memory for storage of data; a graphics cache associated with the graphics processor, wherein the one or more processors are to:
An apparatus comprising: one or more processors including a graphics processor to:
detect a plurality of threads for one or more clients, the threads accessing a graphics cache associated with the graphics processor;
monitor incoming ingress throughput demand for threads of a plurality of threads accessing the graphics cache, the graphics cache to support a plurality of ways;



measure an average throughput for each of the plurality of threads over a plurality of windows in a sliding window measurement; wherein a window is an interval of N clocks, and wherein M and N are values greater than one.
determine an instantaneous cache bandwidth being consumed from the graphics cache by the one or more threads of the plurality of threads based at least in part upon the measured average throughput measurement for the one or more threads;
determine an instantaneous cache bandwidth being consumed from the graphics cache by each of the plurality of threads based at least in part upon the average throughput measurement for each of the plurality of threads;
and dynamically allocate one or more portions of the plurality of ways of the graphics cache to the one or more threads of the plurality of threads in accordance with the determined instantaneous cache bandwidth consumption.
and dynamically allocate one or more portions of the graphics cache to one or more of the plurality of threads in accordance with the determined instantaneous cache bandwidth consumption.


As seen from the table most of all elements of claim 21 of application map into  Claim 5  of US Patent # 10957008 with slight language difference. The first difference is Claim 5 of US Patent # 10957008 is RE: a memory for storage of data. However, Walker teaches in Fig 1#memory 6 and [0023] that is essential in typical computing system. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a memory for storage of data as part of the system for storing required data and thereby ensuring system effectiveness and user experience.
The second difference is Claim 5 of US Patent # 10957008 is RE: the graphics cache to support a plurality of ways. However, Walker teaches in Fig 3 and [0033] wherein a cache 229 is organized into a plurality of N ways and M indexes. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the graphics cache to support a plurality of ways as suggested by Walker to facilitate data storage and retrieval and effectively manage the allocation within the portions of the cache and thereby ensuring system effectiveness and user experience.  Therefore, Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting. 
Claim 30 recites limitations similar in scope with limitations in claim 21 as method and therefore rejected under same rationale. Additionally claim 10 of Patent # 10957008 discloses A computer-implemented method.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160112281 A1	Dynamic Cache Allocating Techniques for Cloud Computing Systems
US 20060101204 A1	Storage virtualization
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sultana M Zalalee/           Primary Examiner, Art Unit 2619